DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                LEPKE JONES a/k/a RODNEY BURCH,
                           Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-2532

                               [April 21, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jeffrey Gillen, Judge;
L.T. Case Nos. 50-1989-CF-009936-AXXX-MB and 50-1989-CF-010442-
AXXX-MB.

   Rachel E. Reese of O'Brien Hatfield Reese, P.A., Tampa, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.